Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 31, 2005                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  128962                                                                                               Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v        	                                                        SC: 128962
                                                                    COA: 259796
                                                                    Oakland CC: 2002-182225-FH
  DANIEL THOMAS OAKIE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the April 20, 2005 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 31, 2005                    _________________________________________
           d1024                                                               Clerk